In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-05-300 CR

____________________


LEROY STAPLES, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 258th District Court
Polk County, Texas

Trial Cause No. 13,433




MEMORANDUM OPINION 
	Leroy Staples entered a guilty plea in Cause No. 13,433 to the second degree felony
offense of indecency with a child by contact. (1)  The trial court deferred adjudication of guilt
and placed Staples on community supervision for ten years commencing June 6, 1995. 
During the period of community supervision, the State filed a motion to adjudicate on the
grounds that Staples violated the terms of the community supervision order by committing
the criminal offenses of harassment and sexual assault of a child and by associating with
children without the presence of another adult.  Staples pled "not true" and the trial court
heard evidence to support the State's motion.  The trial court adjudicated guilt and assessed
a twenty-year sentence.  
	Staples's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978). On December 1, 2005, we granted an extension of time for Staples to file a pro se
brief.  Staples did not file a response. 
	We reviewed the appellate record and agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.
Crim. App. 1991).  The judgment is affirmed.
	AFFIRMED.
								___________________________
								        CHARLES KREGER
									          Justice										
Submitted on March 7, 2006
Opinion Delivered March 15, 2006
Do Not Publish
Before Gaultney, Kreger, and Horton, JJ.
1. Staples committed the offense in 1992.  The version of the statute then in effect applies to this case. 
See Act of May 12, 1981, 67th Leg., R.S., Ch. 202 § 3, 1981 Tex. Gen. Laws 471, 472 (current statute at Tex.
Pen. Code Ann. § 21.11(a)(1) (Vernon 2003).